Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-4, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishi (20190166442).

    With respect to claim 1, Kishi teaches a generation source apparatus (see para. 26), comprising: a memory 6 (see also para. 32)  configured to store information on a driving frequency  of a plurality of driving mechanisms (such as a fan motor and a compressor).  Kishi teaches a processor 8 configured to detect an abnormal sound (para. 31, line 13) from the sound of a plurality of mechanisms (see para. 25).  Kishi determines  a generation interval (periodic sound, see para. 25, line 2) and identify a respective driving mechanism of the plurality of driving mechanisms as the source of the abnormal sound based on the generation interval (see para. 24) of the abnormal sound and information stored in memory (para. 32 lines 3-7).



     With respect to claim 3, Kishi teaches a microphone 2 for inputting a plurality of driver sounds.  See para. 21, line 4 and para. 26.

     With respect to claim 4, Kishi teaches a generation source which is a machine (AC unit) that includes plural driving mechanisms (compressor and fan unit, see para. 25).

     With respect to claim 6, the AC unit of Kishi is a mobile device such as an AC unit for operation as a window unit. 

     With respect to claim 10, Kishi also teaches an interface 4, illustrated in figure 2 for allowing an operator to be notified. 

    With respect to claim 11, Kishi also teaches the interface 4 having a display, illustrated in figure 2 as claimed.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 5 and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Misumi 20090097870.

    With respect to claim 5, Kishi teaches all of the subject matter upon which the claim depends except that the source for generating the noise is an image forming apparatus. 

     Misumi teaches a diagnostic system for detecting abnormal noise in an image forming apparatus illustrated in figure 2. 

     Figures 5-7 illustrated a flow diagram where the abnormal noise of several driving mechanisms are detected such as the feed path rollers at step S400, the image generator at step 500 , paper sheet supply and resist roll  at steps 408 and 409 respectively. 
While Misumi teaches a diagnostic program 7, illustrated in figure 3, the reference does not specifically teach the use of  a microphone for measuring certain frequencies that reach a certain threshold. 



     With respect to claim 7, Kishi teaches all of the subject matter upon which the claim depends except for  the use of a server as claimed. 

     Misumi  teaches a host computer  that function in a similar way as a server for  indicating the abnormal sounds over a network 13 in a similar way as claimed by application. 

     Since Kishi and Misumi are both directed to systems for detecting the abnormal sounds generated by driving mechanisms, it would have been obvious to one of ordinary skill in the art  to use a server for detecting abnormal sounds in a similar way as host 11 servers to detect abnormal sounds over a network 13.

     With respect to claim 8, Misumi teaches feed path rollers (step 400), image generation mechanisms (step 500), paper sheet supply at step 408 and resist rollers at 

     With respect to claim 9,  the AC unit of Kishi is a portable device (such as a window AC unit).  The printer illustrated in figure 2 of Misumi is illustrated as a small yet mobile printer. The motivation for the rejection is the same as that to claims 1 and 7.


Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misumi in view of Kishi.

     Misumi teaches an image forming apparatus 10, comprising:  a plurality of driving mechanisms such as feed path rollers at step 400, image generators at step 500, paper rollers at step 408 and resist rollers at step 409. Misumi further teaches a printer section 5 for driving the mechanisms to generate an image on a recording medium via developing unit and paper transport as set forth in para. 26. 

     Misumi does not teach the microphone as claimed, nor the memory as claimed or the processor as claimed.
     Since Misumi and Kishi are both directed to an apparatus, system and method for detecting the abnormal sounds generated form mechanisms, the purpose of using the microphone as claimed, the memory as claimed and the process as claimed, it would have been obvious to one of ordinary skill in the art to look to the problem solved by 

     With respect to claim 13, the resist rollers, paper feed rollers, image generation mechanisms, and conveyance rollers are all rotating members.

     With respect to claim 14, Misumi teaches  an image forming apparatus, illustrated by figure 2  having a plurality of driving mechanism S400, S500, S408 and S409. Misumi teaches a printer configured to drive an image onto a recording medium, see para. 24. 

     Misumi teaches all of the subject matter except for the microphone for acquiring sounds and the processor for receiving the sounds and to facilitate the detection of mechanisms causing the abnormal sounds. 

     Kishi teaches a memory 6 (see also para. 32)  configured to store information on a driving frequency  of a plurality of driving mechanisms (such as a fan motor and a compressor).  Kishi teaches a processor 8 configured to detect an abnormal sound (para. 31, line 13) from the sound of a plurality of mechanisms (see para. 25).  Kishi determines  a generation interval (periodic sound, see para. 25, line 2) and identify a respective driving mechanism of the plurality of driving mechanisms as the source of the 

     Since Misumi and Kishi are both directed to an apparatus, system and method for detecting the abnormal sounds generated form mechanisms, the purpose of using the microphone as claimed, the memory as claimed and the process as claimed, it would have been obvious to one of ordinary skill in the art to look to the problem solved by Kishi regarding AC units and to take the same memory, processor and microphone configurations and apply them to the printer of Misumi for the purpose of specifically monitoring the abnormal sounds generated from a printing system  as set forth by Misumi and contemplated by Kishi. 

     With respect to  claim 15, Misumi teaches the plurality of drive mechanisms and a printer as claimed but does not teach the use of the memory as claimed.
 Kishi teaches a memory 6 (see also para. 32)  configured to store information on a driving frequency  of a plurality of driving mechanisms (such as a fan motor and a compressor).   The motivation for this rejection is the same as that to claim 14. 

     With respect to claim 16, Misumi teaches all of the subject matter upon which this claim depends as set forth in the rejection to claim 15. Misumi does not teach the microphone as claimed, determining the generation of the interval as claimed and  does not identify the source of the noise as claimed. 


     Since Misumi and Kishi are both directed to an apparatus, system and method for detecting the abnormal sounds generated form mechanisms, the purpose of using the microphone as claimed,  for detecting a generation interval of abnormal sounds and generation of a source based on  the abnormal sounds and other information, it would have been obvious to one of ordinary skill in the art to look to the problem solved by Kishi regarding AC units and to take the memory, processor and microphone configurations and apply them to the printer of Misumi for the purpose of specifically monitoring the abnormal sounds generated from a plurality of driving mechanisms for identifying the source as set forth by Misumi as set forth by  Kishi. 

     With respect to claim 17, the interface is clearly set forth by element 4 of figure 2 of Misumi in like manner is also set forth by the interface 4 of figure 2 of Kishi.

     With respect to claim 18, Misumi teaches a host computer 11, as illustrated in figure 1, which functions as the server connected to a network  13. See also para. 19 of Misumi.

     With respect to claim 19, the printer Misumi is illustrated as small and is therefore portable. See figure 2.  Moreover, Kishi suggests that the AC unit is portable since it has applications as a window unit which is mobile and portable. 

     With respect to claim 20,  Misumi teaches all of the subject matter upon which this claim depends, as set forth in claim 17.   What is not specifically taught  is a microphone for receiving abnormal sound, detecting the abnormal sound as claimed; determining the generation interval and identifying the source of the abnormal sound.
Kishi, however,  teaches a microphone 2 for receiving sounds from a moving mechanism, although not a printer. Kishi teaches  a processor 8 for detection the abnormal sounds.  configured to store information on a driving frequency  of a plurality of driving mechanisms (such as a fan motor and a compressor).  Kishi teaches a processor 8 configured to detect an abnormal sound (para. 31, line 13) from the sound of a plurality of mechanisms (see para. 25).  Kishi determines  a generation interval (periodic sound, see para. 25, line 2) and identify a respective driving mechanism of the plurality of driving mechanisms as the source of the abnormal sound based on the generation interval (see para. 24) of the abnormal sound and information stored in memory (para. 32 lines 3-7).

     Since Misumi and Kishi are both directed to an apparatus, system and method for detecting the abnormal sounds generated form mechanisms, the purpose of using the microphone as claimed,  for detecting a generation interval of abnormal sounds and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEROME GRANT II/Primary Examiner, Art Unit 2664